DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10, 12-18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10072364 (Goenka) in view of WO 2018/182567.
Regarding claim 1, ‘364 discloses: A terry fabric (10, fig. 1), the fabric comprising:
a first side (in fig. 1 any portion of fabric 10 above a horizontal central dissecting line of the fabric 10), wherein the first side includes a spun fiber loop including a plurality of pile warp yarn (pile components 60 are warp yarns and are disclosed as spun fiber in par. 33, detailed description); and
a second side (in fig. 1 any portion of fabric 10 below a horizontal central dissecting line of the fabric 10), wherein the second side includes a plurality of weft yarn (absorbent weft yarns 42) and a plurality of ground warp yarn (40), wherein at least one of the plurality of weft yarn (42) and the plurality of ground warp yarn (40) includes synthetic filament yarn (“Embodiments below will be described with reference to the warp yarns 40 configured with plied moisture transport filament yarns and the weft yarns 42 including absorbent yarns, as further detailed below. Furthermore, it is also contemplated that the warp yarns, the weft yarns, or both the warp and weft yarns may include any specific embodiment of the plied moisture transporting yarns as described below. In accordance with the embodiment illustrated in FIGS. 1 and 2, the warp yarns 40 includes plied moisture transporting yarns and the weft yarns 42 includes absorbent yarns. Moisture transport yarns as used herein are adapted to transfer moisture away from the plurality of absorbent pile yarns when the piles are exposed to moisture. The plied moisture transport yarns can be plied continuous filament yarns or plied synthetic spun yarns (par. 16, detailed description).”).
Regarding new ‘covered yarn’ limitations added to instant claim 1, ‘363 does teach plied synthetic filament yarns which are a type of covered yarn but does not explicitly teach ‘yarn core covered by another yarn’.
However, ‘567 is referenced as it does teach formation of terry woven towels/fabrics that do use core-sheath covered yarns in the warp and/or weft and/or pile yarns of the fabric (par. 32, detailed description).  Further, ‘567 explicitly recites, “According to one example embodiment, the terry towel may be woven or knitted. The one or more layers of warp yarns and the one or more layers of weft yarns may include one or more core spun yarns. The warp yarns, the weft yarns, or the core spun yarns may have a yarn density of about 8 to 60 Ne. The warp yarns, the weft yarns, or the core spun yarns may include single or multiple ply yarns. The one or more core spun yarns may include a sheath portion and a core portion. The sheath portion may include natural yarns, man-made yarns, or blended yarns. The core portion may include natural yarns, man-made yarns, or blended yarns. The man made yarns may include filament yarns or core yarns. The filament yarns may include textured or un-textured yarns. The corespun yarn may be preferably combed when used in pile and always carded when used in ground warp or weft direction in combination with open end yarns. One example embodiment is a method for manufacturing a terry towel 100, 400, 500 including providing one or more layers of ground warp yarns and one or more layers of pile warp yarns, and weaving one or more layers of ground weft yarns with the one or more layers of warp yarns and pile warp yarns. At least one of the one or more layers of ground warp yarns, pile warp yarns, and ground weft yarns include one or more core spun yarns. The one or more layers of warp yarns and the one or more layers of weft yarns may include one or more core spun yarns. The warp yarns, the weft yarns, or the core spun yarns may have a yarn density of about 8 to 60 Ne. The warp yarns, the weft yarns, or the core spun yarns may include single or multiple ply yarns. The one or more core spun yarns may include a sheath portion and a core portion. The sheath portion may include natural yarns, man-made yarns, or blended yarns. The core portion may include natural yarns, man-made yarns, or blended yarns. The man-made yarns may include filament yarns or core yarns. The filament yarns may include textured or un-textured yarns. 
FIG. 6 is a table comparing characteristics of an example core spun yarn, according to one or more example embodiments, with a spun polyester thread. As it may be seen from the table, core spun yarns have significantly higher yarn strength (lbs) when compared to spun polyester yarns. Similarly, terry towels made using the core spun yarns have significantly higher percentage elongation at break, and higher loop strength…
 FIG. 8 is a table comparing properties of a conventional terry towel with a terry towel with core spun yarns, formed according to one or more example embodiments of the invention. As it can be seen from the table, the tensile strength of the terry towel with corespun yarns is at least twice that of an equivalent towel without the core spun yarns. Similarly, a drying time for drying the terry towel with corespun yarns is at least 30% lower than that of an equivalent towel without the core spun yarns. In some embodiments, the drying rate of the terry towel is at least 15% faster than a conventional towel of the same weight. The tensile strength of the terry towel, which is shown to be around 109, 119 lbf in weft and warp directions, respectively, in the example illustrated in FIG. 9, can be at least 150 lbf or more combined in both directions (pars. 42-44, detailed description)”.
Therefore it would have been obvious to one of ordinary skill in the art of textile design and manufacture to modify the teachings of ‘364 to use the teachings cited above from ‘576 to arrive at an improved terry towel fabric using corespun yarns that show increases in yarn mechanical properties and increases in final fabric/towel product’s tensile strength and decreases in drying time.
	Regarding claim 2, ‘364 discloses: the spun fiber loop includes one of cotton and a cotton/synthetic filament yarn blend (“The pile yarns 64, 164 are similar to the absorbent weft yarns 42 described above. For instance, the absorbent pile yarns 64, 164 include spun yarns formed from natural fibers, synthetic fibers with good moisture absorbency, natural and synthetic blended fibers. In one example, the absorbent pile yarns are formed primarily from natural fibers, such as cotton. Synthetic yarns may include rayon fibers (e.g. Modal, Lyocell), microfiber staple fibers, or blends of PET and polyamide microfibers. Blended absorbent pile yarns may include cotton and PET, etc. or cotton and viscose rayon. The absorbent pile yarns can be ring spun yarns, open end yarns, or rotor spun yarns, or the Hygrocotton.RTM. brand yarn (par. 33, detailed description).”).
	Regarding claim 3, ‘364 discloses in citations above cotton and PET blends which are the generic terms for “chief value cotton”.
	Regarding claim 4, ‘364 discloses in citations above cotton/polyester blends as claimed.
	Regarding claim 5, ‘364 discloses in citations above polyester/nylon blends as claimed.
	Regarding claims 6 and 7, ‘364 discloses in fig. 2, one and two pile loops on a top or first side of the fabric as claimed.
	Regarding claims 9, 10, 21 and 22, ‘364 disclosure from par. 16 above discloses: “plied filament yarns” disclosing one synthetic filament yarn covering another but does not teach a yarn core wrapped and spun to create a single covered yarn.
	However, ‘576 is similarly cited as above with respect to claim 1.  ‘576 does teach corespun yarns which use a yarn core wrapped by another yarn or yarns and spun to create a single yarn.
Therefore it would have been obvious to one of ordinary skill in the art of textile design and manufacture to modify the teachings of ‘364 to use the teachings cited above from ‘576 to arrive at an improved terry towel fabric using corespun yarns that show increases in yarn mechanical properties and increases in final fabric/towel product’s tensile strength and decreases in drying time.
	Regarding claim 13, ‘364 discloses: wherein the fabric is comprised of at least 10% synthetic filament yarn (“…it is also contemplated that the warp yarns, the weft yarns, or both the warp and weft yarns may include any specific embodiment of the plied moisture transporting yarns as described below. In accordance with the embodiment illustrated in FIGS. 1 and 2, the warp yarns 40 includes plied moisture transporting yarns and the weft yarns 42 includes absorbent yarns. Moisture transport yarns as used herein are adapted to transfer moisture away from the plurality of absorbent pile yarns when the piles are exposed to moisture. The plied moisture transport yarns can be plied continuous filament yarns or plied synthetic spun yarns (par. 16, detailed description).”).  100% of the yarns are disclosed as comprising synthetic filament yarn; 100% is a specific endpoint within the claimed range thereby disclosing the range.
Regarding claims 12 and 14, all structural limitations of claims 12, 14 and intervening claim 1 are disclosed.  The only remaining limitations are functional or material property limitations regarding the associated heat flux and/or moisture absorption functionality of the top or first side of the ‘364 fabric.  The MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
	The burden is shifted to applicant to bring forth evidence that the fabric that already discloses all claimed structure does not provide the claimed properties and/or functionality.
	Regarding claim 15, ‘364 discloses in claim 7 “the plied synthetic filament yarns, the absorbent weft yarns, and the absorbent pile yarns are woven together into a three-pick terry weave up to a seven-pick terry weave”.
	Regarding claim 16, ‘364 discloses in par. 16 recited above warp yarns include ‘plied synthetic spun yarn’.	
	Regarding claim 17, ‘364 fully discloses all yarns can be synthetic filament yarn.
	Regarding claim 18, ‘364 fully discloses a plurality of pile warp yarns 160 on the second or bottom side of the fabric.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘364 in view of WO 2018/182567 and further in view of US 20180266022 (Mandawewala).
‘364 in view of ‘567 teaches previously listed claims but does not teach claimed pile height dimensions.
Mandawewala however does teach a terry fabric for towel applications that have variable pile height from ‘about 4mm to 7.5mm’.  This range overlaps the range claimed and therefore does provide clear case of prima facie obviousness that one of ordinary skill would have had within his/her skill and knowhow the ability and knowledge to adjust the pile height of a terry/towel to include pile heights above 5mm to provide the desired amount of surface texture and moisture absorption to a use of the terry/towel fabric.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘364 in view of WO 2018/182567 and further in view of US 1766805 (Wakefield).
‘364 in view of ‘567 teaches previously listed claims but does not teach claimed different pile height dimensions on each side nor the exact dimensions of one side with respect to the other as in claim 20.
However, ’805 is referenced as it teaches clearly in figs. 1, 2, 4 and 6 a terry fabric with different pile height dimensions on each side of the fabric one being larger than the other as clearly seen in the figures 1, 2, 4 and 6 so as to create desired visual pattern variations to the surface of the terry fabric product.
Therefore it would have been obvious to one of ordinary skill in the art of textile design and manufacture to modify the combined teachings of cited above to use the teachings cited from ‘805 to arrive at an improved terry towel fabric using variations in the pile height on each surface to create desired visual pattern variations to the surface of the terry fabric product.
The combined teachings still do not explicitly teach the smaller pile height as less than .5mm; however, the MPEP is clear:
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Instantly, the claims of relative dimension will not perform differently as the claimed device and the prior art cited are all disclosed as terry/towel woven products; and therefore the claimed device is not patentably distinct from the prior art combined teachings cited.  It would have been an obvious variant to one of ordinary skill in the art of textile design and manufacture to use common engineering design choice to arrive at the desired pile height of a terry towel product for the desired specific end use application.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732